DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of invention I, a motion damper, species C5, figure 8b, in the reply filed on 8/2/2022 is acknowledged.  The traversal is on the ground(s) that the restriction lacks analysis.  This is not found persuasive because the inventions accord their own classification.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hartel (4,757,981).
Re: claim 1, Hartel shows a motion damper, as in the present invention, comprising: 
an elastically deformable sealed exterior housing 5, 8, 9; 
a perforated interior housing 3, 10, 11, 12  wholly contained within said exterior housing having at least one perforation; 
a visco-adaptive fluid 1 contained with said exterior housing; and 
an activating system 13, 14 adapted to selectively modify the viscosity of said visco-adaptive fluid.
Re: claim 2, Hartel shows said visco-adaptive fluid is adapted to pass through said at least one perforation absent substantial resistance when said visco-adaptive fluid is in a first state, see column 3, lines 40-53.
Re: claim 3, Hartel shows said visco-adaptive fluid is adapted to pass through said at least one perforation with substantial resistance when said visco-adaptive fluid is in a second state, see column 3, lines 40-53.
Re: claim 4, Hartel shows said visco-adaptive fluid is adapted to pass through said at least one perforation with substantial resistance when said visco-adaptive fluid is in a second state, see column 3, lines 40-53.
Re: claim 5, Hartel shows said visco-adaptive fluid has a first viscosity when said activating system is in a first state, see column 3, lines 40-53.
Re: claim 6, Hartel shows said visco-adaptive fluid has a second viscosity when said activating system is in a second state, see column 3, lines 40-53.
Re: claim 7, Hartel shows said visco-adaptive fluid transitions from a first viscosity to a second viscosity in response to said activating system, see column 3, lines 40-53.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hartel (4,757,981).
Re: claims 8-11, Hartel shows in column 3, lines 40-53, that the viscosity of the fluid can be increased by a factor of between 3 and 100.  Hartel does not particularly point out the pattern of the increase.  It would have been obvious for one of ordinary skill in the art before the effective filling date to have employed a certain pattern of increase such as gradual, linear, non-linear or curvilinear in the motion damper of Hartel  in order to meet the damping requirements and to effectively damp the vibration.
Claim 12 rejected under 35 U.S.C. 103 as being unpatentable over Hartel (4,757,981) in view of Robb et al. (6,883,967).
Re: claim 12, Hartel’s damper employs electro-rheological fluid (ERF) while the claim requires a magneto-rheological fluid (MRF).  Robb is cited to teach that ERF and MRF are equivalent working fluid in the art of dynamic damping, see column 6, line 66 to column 7, line 24.  It would have been obvious to one of ordinary skill in the art before the effective filling date to have employed an MRF in the damper of Hartel since ERF and MRF are equivalent working fluid in the art of dynamic damping as taught by Robb.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hyde et al., Matsui, Christesen, Shtarkman et al., Brown et al., Rosenfeldt et al., Anderson, Carlson (2 documents), Duggan, Hornyack et al. and Tewani et al. are cited for other dampers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xuan Lan Nguyen whose telephone number is (571)272-7121. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/Xuan Lan Nguyen/                                                                            Primary Examiner, Art Unit 3657